Citation Nr: 0844265	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  06-02 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Whether there was clear and unmistakable error (CUE) in a 
May 1989 RO decision, which denied service connection for 
a psychiatric disorder (characterized as a nervous 
condition).

2.	Whether there was clear and unmistakable error (CUE) in a 
December 1995 RO decision, which denied service connection 
for post-traumatic stress disorder (PTSD).

3.	Whether there was clear and unmistakable error (CUE) in a 
July 2002 RO decision, which assigned an effective date of 
December 3, 1998 for the grant of service connection for 
schizophrenia with PTSD with an evaluation of 70 percent.


REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1974 to 
October 1975.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, which 
declined to find CUE with prior RO determinations in 1989 and 
1995 (which both denied service connection for psychiatric 
disorders), or with the effective date assigned by the RO in 
July 2002 for the grant of service connection for PTSD 
evaluated at 70 percent.  The RO issued a notice of the 
decision in April 2005 and the veteran timely filed a Notice 
of Disagreement (NOD) in May 2005.  Subsequently, in December 
2005 the RO provided a Statement of the Case (SOC), and the 
veteran timely filed a substantive appeal.

The veteran did not request a Board hearing on these matters.

In an October 2008 document, the veteran relinquished his 
right to have the RO consider, in the first instance, any 
additional evidence offered.  The Board accepts this as a 
valid waiver of initial RO consideration of the new evidence 
submitted.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.	By way of a May 1989 decision the RO denied service 
connection for a psychiatric disorder, claimed as a 
nervous condition; the RO provided notice of that decision 
and of the veteran's appellate rights, but the veteran did 
not timely appeal that determination.  

2.	By way of a December 1995 decision the RO denied service 
connection for PTSD with paranoia; the RO provided notice 
of that decision and of the veteran's appellate rights, 
but the veteran did not timely appeal that determination.  

3.	By way of a July 2002 decision the RO granted service 
connection for schizophrenia with PTSD, assessing it at 70 
percent from December 3, 1998, the date it received the 
veteran's claim; the RO provided notice of that decision 
and of the veteran's appellate rights, but the veteran did 
not timely appeal that determination.  

4.	The RO's factual determinations in May 1989, December 1995 
and July 2002 were not undebatably erroneous.


CONCLUSIONS OF LAW

1.	The May 1989 RO decision, which denied service connection 
for a psychiatric disorder, claimed as a nervous 
condition, was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 5109A (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303, 3.304 (1988, 1989); 38 C.F.R. §§ 3.104, 3.105 
(2008).

2.	The December 1995 RO decision, which denied service 
connection for a PTSD with paranoia, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (1995); 38 C.F.R. 
§§ 3.104, 3.105 (2008).

3.	The July 2002 RO decision, which assigned an effective 
date of December 3, 1998 for the grant of service 
connection for schizophrenia with PTSD with a disability 
rating of 70 percent, was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 5109A, 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.104, 3.105, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the claimant with the 
claim.  

The Court has held that the provisions of the VCAA do not 
apply to a claim based on a previous decision having been the 
result of CUE, as an attempt to obtain benefits based on an 
allegation of CUE "is fundamentally different from any other 
kind of action in the VA adjudicative process."  See Livesay 
v. Principi, 15 Vet. App. 165, 174, 178 (2001) (en banc); 
accord Sorakubo v. Principi, 16 Vet. App. 120, 122 (2002) 
("as a matter of law, the VCAA in inapplicable to CUE 
claims").  An allegation of CUE does not represent a claim 
but rather qualifies as a collateral attack on a final 
decision.  The Board therefore determines that the provisions 
of the VCAA, and its implementing regulations, do not apply 
to the adjudication of the issues on appeal of CUE in the May 
1989, December 1995 or July 2002 RO decisions.


II. Law and Regulations

a. CUE
Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of [an RO] 
shall be final and binding on all field offices of [VA] as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C. § 
5104."  38 C.F.R. § 3.104(a).  Such a final decision may be 
subject to revision, however, in the presence of clear and 
unmistakable error (CUE), as described in 38 C.F.R. § 3.105.  
38 C.F.R. §§ 3.104(a), 3.105; accord Sorakubo, 16 Vet. App. 
at 122.  Thus, a prior final RO decision will be accepted as 
correct unless CUE can be shown.  38 C.F.R. § 3.105(a).  

The Board observes the following criteria to determine 
whether CUE occurred in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992); accord 
Richardson v. Nicholson, 20 Vet. App. 64, 68-69 (2006) 
(setting forth CUE requirements); Sorakubo, 16 Vet. App. at 
122.  

CUE is a very specific and rare kind of error, and is the 
kind of factual or legal error that, when called to the 
attention of later reviewers, compels the conclusion with 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Fugo 
v. Brown, 6 Vet. App. 40, 43-44 (1993); accord Richardson, 20 
Vet. App. at 68-69 (noting that "the error must have 
'manifestly changed the outcome' of the prior decision"); 
Sorakubo, 16 Vet. App. at 122; Russell, 3 Vet. App. at 313 
(CUE errors are those "that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made").  If an appellant wishes to reasonably raise CUE he 
must advance with some degree of specificity the nature of 
the alleged error, and, unless it qualifies as the kind of 
error that, if true, would constitute CUE on its face, he 
must offer persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  A 
claimant also "must assert more than a disagreement as to 
how the facts were weighed or evaluated."  Sorakubo, supra, 
at 122.  In addition, final decisions enjoy a presumption of 
validity, and where an appellant collaterally attacks such 
decisions, as in the case of a CUE claim, this presumption is 
even stronger.  See Grover v. West, 12 Vet. App. 109, 111-112 
(1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); see also Bustos v. West, 
179 F.3d 1378 (Fed. Cir. 1999) (expressly adopting the 
"manifestly changed the outcome" language used in Russell).

b. Applicable 1989 & 1995 Regulations Relating to Service 
Connection for Psychiatric Disorders 
When the veteran submitted his January 1989 claim for service 
connection for a psychiatric disorder, applicable regulations 
provided that service connection could be substantiated when 
"the facts, shown by evidence, establish that a particular 
injury . . . resulting in disability was incurred coincident 
with service in the Armed Forces . . . ."  38 C.F.R. § 
3.303(a) (1989); accord Bankowski v. Derwinski, 1 Vet. App. 
36, 37 (1990) (outlining provisions of 38 C.F.R. § 3.303 
(1989)); see Sanders v. Derwinski, 1 Vet. App. 88, 89 (1990) 
(noting that "[t]he law provides benefits to veterans for 
injuries which arise in or become aggravated by active 
service"). 

Subsequently, by the time the veteran filed his June 1995 
service connection claim for PTSD with paranoia, VA had 
amended its regulations to set forth specific, separate 
provisions relating to the establishment of service 
connection for this disorder.  See 58 Fed. Reg. 29,110 (May 
19, 1993).  Thus, in addition to being able to establish 
service connection for a psychiatric disorder (other than 
PTSD) by providing evidence of a current diagnosis and a 
causal link to the veteran's period of active service or any 
incident thereof, see 38 C.F.R. § 3.303(a), a claimant could 
establish PTSD if there was "medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor."  38 C.F.R. § 3.304(f) (1993).  This provision 
thus applied at the time the veteran filed his June 1995 
claim for service connection for PTSD with paranoia.  (The 
Board parenthetically notes that subsequent to the 1995 RO 
decision at issue, 38 C.F.R. § 3.304(f) was amended to remove 
the requirement of a "clear" diagnosis of PTSD and replaced 
it with the specific criteria that a PTSD diagnosis must be 
established in accordance with 38 C.F.R. § 4.125(a).)



c. Effective Dates for Grant of Service Connection & Claims 
to Reopen
38 U.S.C.A. § 5110(a) sets forth the provisions governing 
effective dates of awards for compensation.  It provides that 
"[u]nless specifically provided otherwise in this chapter . 
. . the effective date of an award based on an original claim 
[or] a claim reopened after final adjudication . . . shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a) (Emphasis added).  38 C.F.R. § 3.400 
similarly provides that "[e]xcept as otherwise provided, the 
effective date of an evaluation and award of . . . 
compensation based on an original claim [or] a claim reopened 
after final disallowance  . . . will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400 (Emphasis added).  


III. Analysis

a. Factual Background
In his numerous correspondences of record spanning December 
2004 to August 2008 (to include his December 2004 CUE claim 
and December 2005 substantive appeal), the veteran has 
maintained that the RO failed in its duty to assist him when 
he submitted his claims for service connection for 
psychiatric disorders back in 1989 and in 1995.  
Specifically, the veteran has repeatedly urged that the RO 
committed CUE when it allegedly did not obtain service 
medical records, to include psychiatric treatment records 
from the Navy, which he states would have indicated that he 
had a diagnosed psychiatric disorder in service.  The veteran 
has also appeared to raise the issue of CUE with the December 
3, 1998 effective date assigned by the RO in its July 2002 
decision, which awarded a 70 percent evaluation for service 
connected schizophrenia with PTSD.    

Relevant to the instant appeal, at the time the veteran 
submitted his 1989 and 1995 service connection claims, the 
following evidence was of record:

As reflected in his November 1974 Report of Medical History 
for Enlistment the veteran indicated that he had no nervous 
trouble of any sort or any depression or excessive worry.  He 
stated that he was in good health.  

In July 1975 the veteran submitted a request for transfer 
from his ship to another location, as he had been attacked by 
a fellow shipmate with a gun.  During his period of active 
service, the veteran was admitted for psychiatric treatment 
from September 1975 to October 1975 at the Naval Regional 
Medical Center in Great Lakes, Illinois.  On admission, he 
received a presenting diagnosis of chronic psychosis, but the 
neuropsychiatric medical examiner modified this diagnosis 
after observation, changing it to a diagnosis of passive-
aggressive personality disorder.  

The RO denied service connection for a nervous condition in a 
May 1989 decision, citing to the lack of a diagnosis of such 
a disorder, and denied service connection for PTSD in 
December 1995, citing to the lack of a current PTSD 
diagnosis.  The veteran did not appeal either decision.  

Additionally, the evidence of record received after the 1995 
RO decision reveals the submission of various medical reports 
regarding the veteran's psychiatric disorders.  A November 
1998 VA medical record notes that the veteran had major 
depression and PTSD (non-combat related).  February 1999 and 
May 1999 letters submitted on the veteran's behalf by J.M., 
Ph.D. indicate that the veteran continued to have PTSD, 
obsessive-compulsive disorder and depression.  J.M. also 
offered his impression in May 1999 that the veteran likely 
presented with PTSD at the time of his psychiatric 
hospitalization in September 1975 to October 1975 during his 
period of active service.  A subsequent October 2000 letter 
authored by E.K, (a licensed clinical social worker), and Dr. 
J.Z. conveys that the veteran currently had a bipolar 
disorder, PTSD and an anxiety disorder.

In September 2001, the RO granted service connection for 
PTSD, evaluating it at 50 percent from December 3, 1998 (the 
date the RO received the veteran's claim).  Thereafter, in 
July 2002, the RO issued another decision, which elevated the 
disability rating to 70 percent, also effective from December 
3, 1998.  The veteran did not appeal that decision, to 
include the assignment of the effective date.  



b. Discussion
At the outset, the Board comments that the May 1989 and 
December 1995 RO decisions qualify as "final" prior 
decisions, as the veteran received proper notice of the 
decisions, but did not perfect an appeal the determinations.  
See 38 C.F.R. §§ 3.104(a), 3.105.  Similarly, the July 2002 
decision granting a 70 percent evaluation for service 
connected schizophrenia with PTSD from December 3, 1998 also 
became final, as the veteran did not file an appeal with any 
aspect of this decision.  

With these facts in mind, the Board initially observes that a 
claimant may not bring a "free-standing" claim for an 
earlier effective date when the decision assigning that 
effective date (here, the July 2002 RO decision) has become 
final.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) 
(holding that "to the extent that [a veteran] has improperly 
raised a freestanding 'claim for an earlier effective date' 
in an attempt to overcome the finality of [RO] decisions, his 
appeal will be dismissed.").  Accordingly, and pursuant to 
Rudd, the only way that the veteran could challenge the 
effective date assigned by the July 2002 RO decision would be 
to allege CUE, as he has in the instant appeal.  
 
The questions remaining, therefore, are whether the RO, in 
its 1989, 1995 and 2002 decisions, made any undebatable error 
of the sort that would have manifestly changed the outcome of 
the decisions at the time they were made based on the 
evidence of record at those times.  The Board determines that 
the veteran's allegations of CUE are unsubstantiated.  

In particular, the Board notes that with respect to the May 
1989 RO decision, the veteran submitted a claim for a 
psychiatric disorder (characterized as emotional problems, 
aggressive personality and questionable psychosis), but the 
post-service evidence of record at that time did not show a 
then-current diagnosis of a psychiatric disorder.  Instead, 
the only then-current medical evidence consisted of records 
dated in 1988 and 1989, which discussed complaints of and 
treatment for abdominal pain, small bowel obstruction and a 
duodenal ulcer.  Moreover, the veteran, in his January 1989 
claim, referenced only in-service treatment records from the 
Great Lakes Naval Hospital in 1970s in relation to his 
claimed psychiatric disorder, rather than any current 
psychiatric treatment reports.  The service medical records 
pertaining to that hospitalization in 1975 show that, while a 
diagnosis of a psychosis was recorded upon admission, the 
discharge diagnosis was passive aggressive personality 
disorder.  Applicable law then (and now) includes 38 C.F.R. 
§§ 3.303(c), which states that personality disorders are not 
diseases or injuries within the meaning of the applicable 
legislation on VA compensation benefits.  38 C.F.R. § 
3.303(c).  A January 1989 deferred rating decision also 
indicates that the RO did in fact request and acquire the 
veteran's service medical records from 1974 to 1975.  Based 
on the available records at that time, the RO denied service 
connection for a nervous condition because such a disorder 
was "not shown by the evidence of record."  In light of the 
lack of medical evidence demonstrating a then-current 
psychiatric diagnosis, the Board determines that the RO's 
denial of service connection for a nervous condition in 1989 
was not clearly and unmistakably erroneous.          

Additionally, in his June 1995 application for compensation, 
the veteran claimed service connection for PTSD with 
paranoia, but a review of the evidence of record at that time 
reveals that the a diagnosis of PTSD diagnosis had not been 
established.  Instead, the only then-current competent 
medical evidence of record (dated in September 1995) noted 
that the veteran had a "possible" diagnosis of PTSD, and 
the physician expressly recorded that the veteran had 
"insufficient symptoms at this time" to provide a positive 
diagnosis.  Moreover, while the veteran also was diagnosed at 
that time with "passive aggressive personality on record," 
the examiner offered no nexus opinion as to the likely 
etiology of this disorder and, as noted above, personality 
disorders are not diseases for VA compensation purposes.  
38 C.F.R. § 3.303(c).  Finally, although the veteran has 
claimed in numerous correspondences that the RO did not 
consider his service medical records (and particularly, those 
from the Navy), the December 1995 RO decision makes specific 
reference to the veteran's service medical records, to 
include hospitalization and evaluation from September 1975 to 
October 1975 at the Great Lakes Navy Hospital, as well as the 
diagnosis of "passive-aggressive personality."  
Accordingly, the Board cannot conclude that the December 1995 
RO decision, which denied service connection for PTSD, 
constituted CUE.    

Finally, with respect to the December 3, 1998 effective date 
assigned by the RO in July 2002 for the veteran's service 
connected psychiatric disability, the Board determines that 
no clear and unmistakable error occurred in that decision.  
The evidence of record reveals that the veteran submitted his 
application to reopen a claim for service connection for 
PTSD, which the RO received on December 3, 1998.  Pursuant to 
38 C.F.R. § 3.400, the date of receipt of such a claim stands 
as the earliest possible date that the RO could have assigned 
for the grant of service connection and the 70 percent 
evaluation, given that there are no other correspondences 
prior to December 3, 1998 (but after the December 1995 RO's 
notice of decision) that could reasonably be construed as 
constituting a claim to reopen or a new claim for service 
connection for a psychiatric disorder.  The Board therefore 
determines that the RO did not commit CUE in its July 2002 
decision.     

The Board also highlights that an allegation that VA failed 
to fulfill its VCAA duties to assist cannot form the basis of 
CUE.  Willsey v. Peake, 535 F.3d 1368, 1373 (Fed. Cir. 2008) 
(recognizing that a "breach of the 'duty to assist' alone 
does not constitute CUE").  Thus, to the extent that the 
veteran has claimed CUE with the final May 1989, December 
1995 or July 2002 RO decisions on the basis of a VCAA duty 
deficiency, to include a failure to provide a medical 
examination at the time of the 1989 and 1995 decisions, such 
claims are denied.  See id.  Again, the Board reiterates that 
a determination of CUE "must be based on the record . . . 
that existed at the time of the prior [RO] . . .  decision."  
Russell, 3 Vet. App. at 314 (emphasis added).  As discussed 
above, because the record as it existed in 1989 and 1995 did 
not contain evidence of then-current psychiatric disorders, 
the Board cannot conclude that the RO committed clear and 
unmistakable error when it denied the veteran's claims.    

The Board also recognizes that the veteran has urged that it 
apply the "benefit-of-the-doubt" rule to the instant CUE 
claims on appeal.  The Court has held, however, that such a 
claimant-friendly standard does not apply in the context of a 
CUE claim.  That is, in light of the distinct "clear and 
unmistakable error" standard, "the 'benefit-of-the-doubt' 
rule . . . could never be applicable [as] an error either 
undebatably exists or there was no error within the meaning 
of § 3.105(a)."  Russell, 3 Vet. App. at 314.

Because the RO did not commit CUE when it denied the 
veteran's claims for service connection for psychiatric 
disorders in 1989 and 1995, or when it assigned an effective 
date of December 3, 1998 for the grant of service connection 
for PTSD with a 70 percent rating in its July 2002 decision, 
the veteran's claims are denied.


ORDER

The May 1989 RO decision, which denied service connection for 
an acquired psychiatric disorder, was not clearly and 
unmistakably erroneous.

The December 1995 RO decision, which denied service 
connection for PTSD with paranoia, was not clearly and 
unmistakably erroneous. 

The July 2002 RO decision, which assigned an effective date 
of December 3, 1998 for the grant of service connection and a 
70 percent rating for schizophrenia and PTSD, was not clearly 
and unmistakably erroneous.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


